Citation Nr: 0712356	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-44 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for right eye 
traumatic chorioretinitis and macular scar.

2.  The veteran has a current diagnosis of reduced vision and 
cataracts in the left eye.

3.  The evidence of record does not show that the veteran's 
left eye disorder is related to service, or to a service-
connected disorder.


CONCLUSION OF LAW

A left eye disorder was not incurred in, or aggravated by, 
active military service, and is not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a left eye disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Because the pertinent 
regulations concerning VA's duties to notify and assist were 
not enacted until 2000, notification of these duties prior to 
the initial adjudication of the veteran's claim was 
impossible.  However, prior to readjudication in December 
2002, a letter dated in October 2002 satisfied the duty to 
notify provisions; additional letters were sent in March 2006 
and July 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in August 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show no evidence of any 
injury to the left eye, or any diagnosed left eye disorder.  
Although there are findings of a right eye injury, and a 
decrease in visual acuity in the right eye throughout the 
veteran's service medical records, the veteran's service 
separation examination showed uncorrected visual acuity in 
the right eye as 20/20, and 20/200 in the left eye.  As there 
had been no findings or complaints of decreased visual acuity 
in the left eye during the veteran's military service, it is 
obvious by the whole of the service medical records and post 
service medical records, that these findings were switched 
between the eyes on service separation.  The first 
postservice medical evidence of a left eye disorder is noted 
in a June 2001 VA outpatient eye examinations beginning in 
June 2001.  At that time, in addition to stating that his 
last eye examination had been more than 20 years earlier, the 
veteran reported a recent, slight decrease in left eye visual 
acuity.  Clinical evaluation showed left eye vision of 20/50 
in the left eye, correctable to 20/20 with prescription 
lenses, and early cataracts bilaterally.  Subsequent 
outpatient eye examinations from June 2002 through May 2006 
show continued development of bilateral cataracts, and a 
gradual decrease in left eye acuity.  On VA examination in 
August 2006, the veteran's uncorrected visual acuity was 
20/300 for distance vision, and 20/50 for near vision, with 
corrected vision of 20/30+ for both distance and near vision.  
At that time, the diagnosis of bilateral cataracts was 
continued.

The evidence of record does not support a grant of service 
connection for a left eye disorder on a direct basis.  There 
are no contemporaneous treatment records or other documented 
evidence of any treatment for a left eye disorder in service.  
Additionally, the August 2006 VA examiner opined that neither 
the current decrease in vision in the left eye and the 
cataract in the left eye were related to service or to any 
incident therein.  Accordingly, service connection for a left 
eye disorder on a direct basis is not warranted.

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or disorder.  38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The August 2006 VA examiner opined that the veteran's 
decreased left eye visual acuity did not result from 
compensation for the right eye decreased visual acuity.  
Additionally, the August 2006 VA examiner found that the 
veteran's cataracts were also unrelated to his service-
connected right eye disorder, as they were bilateral and 
equal in nature, and did not appear for many years subsequent 
to service.  To that end, it was noted on comprehensive eye 
examination in May 2005, and on VA examination in August 
2006, that the veteran's left eye cataracts were likely the 
cause of his decreased left eye vision.  

Finally, despite the statements from the veteran as to the 
reasons for his decreased left eye visual acuity and his left 
eye cataracts, it is well established that a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) 
(1).

Because the evidence of record does not show that the 
veteran's left eye disorder are directly related to his 
military service, or proximately related to service as being 
related to a service-connected disorder, the preponderance of 
the evidence is against his claim.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder, to include as 
secondary to a 
service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


